DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/23/21 has been entered.
Status of the Claims
	This office action is submitted in response to the RCE filed on 2/23/21.
	Examiner notes Applicant’s effective filing date of 12/29/14.
	Claims 1, 9, 17-18, and 26-27 have been amended.
	Claims 2-8, 10-13, and 21-22 have been cancelled.
	Therefore, claims 1, 9, 14-20, and 23-29 are currently pending and have been examined.
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9, 14-20, and 23-29 are rejected under 35 USC 103 as being unpatentable over Park (20140136355) in view of Hwang (20150058134), and in further view of Athsani (20100114707) and Yuan (20160117867).
Claims 1 and 9:  Park discloses a method comprising:
Receiving at a computer system and from a mobile device of a customer, an application for a credit card (Paragraph 36); 
Performing a customer qualification for the credit card (Paragraph 36);
Providing access to a virtual credit card with a valid number, expiration date and security code (Paragraphs 36 and 38-39); and 
Authorizing a use of the virtual credit card to buy goods at a time of qualification (Paragraphs 40 and 46-48).
Park fails to explicitly disclose a method for collecting user information associated with the virtual credit card, or determining buyer attributes for the customer from information associated with the virtual credit card.
Hwang, however, discloses a method in which user information associated with a credit card is collected and used to determine buyer attributes and patterns (Paragraphs 52-53).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine the credit card data collection of Hwang with the virtual credit card processes of Park.  One would have been motivated to do this in order to monitor digital transactions, determine customer preferences, and target ads to them based on those preferences.

Next, neither Park nor Hwang disclose a method for utilizing a micro location device coupled with the computer system for collecting a location information about the mobile device, generating a customer notification based on the collected location information, or providing the customer notification to the mobile device.
Athsani, however, discloses a method for using a location device to wirelessly communicate with said mobile device and determine a location of the mobile device (Paragraphs 25-26); and generating and providing a notification to the user based on the location of the mobile device (Paragraphs 25-27).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine the location-based features of Athsani with those of Park/Hwang.  One would have been motivated to do this in order to provide targeted ads to users and encourage them to patronize stores in their immediate proximity.
Finally, the Park/Hwang/Athsani combination fails to disclose a method for utilizing the micro-location device to wirelessly communicate with the mobile device and open the virtual co-branded credit card on said mobile device, or performing a wireless mobile payment transaction with said virtual co-branded card, said mobile payment transaction performed between said micro-location device and said mobile device.
Yuan, however, discloses a method in which a micro-location device wirelessly communicates with a user’s device and opens a payment application on said device, 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine the wireless payment method of Yuan with the method discloses in Park/Hwang/Athsani.  One would have been motivated to do this in order provide an automated means for enabling payments without physical credit cards or payment instruments.
Claims 14 and 23:  The Park/Hwang/Athsani/Yuan combination discloses those limitations cited above, but fails to explicitly describe a method for utilizing a micro location device communicatively coupled with said computer system for collecting a mobile device identifier.
Athsani, however, discloses a method for using a location device to collect a user’s mobile device identifier. (Paragraph 26).
The rationale for combining Athsani with Park/Hwang is articulated above and incorporated herein.
Claims 15-16 and 24-25:  The Park/Hwang/Athsani/Yuan combination discloses those limitations cited above, but fails to explicitly describe a method in which the notification is a promotion and/or offer.  
Athsani, however, discloses a method in which the location-based notification is a promotion and/or offer.  (Paragraph 27).

Claims 17 and 26:  The Park/Hwang/Athsani/Yuan combination discloses those limitations cited above, further Park discloses a method for authorizing the card to perform a mobile purchase transaction at the time of qualification, wherein the time of qualification is not related to a proximity of the customer to a check-out register.  (Paragraph 36).
Claims 18 and 27:  The Park/Hwang/Athsani/Yuan combination discloses those limitations cited above, further Park discloses a method for authorizing the card at the time of qualification to perform a mobile transaction, wherein the time of qualification is in a store but not at a POS.  (Paragraphs 62-64).
Yuan further discloses a method in which the mobile transaction is not performed at a check-out register (Paragraph 43).
The rationale for combining Yuan with Park/Hwang/Athsani is articulated above and incorporated herein.
Furthermore, the language “wherein the performing of the mobile payment transaction is within a store but not at a check-out register” is merely a description of the intended use and setting for the purchase transaction, which is afforded little to no patentable weight.
Claims 19 and 28:  The Park/Hwang/Athsani/Yuan combination discloses those limitations cited above, but fails to explicitly describe a method for determining attributes selected from the group consisting of: a name, a birthday, an address, an age, a number of children, and a time of a month when a highest number of purchases are made by said customer.
Hwang, however, discloses a method for determining attributes selected from the group consisting of: a name, a birthday, an address, an age, a number of children, and 
The rationale for combining Hwang with Park is articulated above and incorporated herein. 
Claims 20 and 29:  The Park/Hwang/Athsani/Yuan combination discloses those limitations cited above, but fails to explicitly describe a method wherein determining the buyer attributes further comprises:
Accessing a customer database containing data pertaining to purchase characteristics of at least a thousand other customers; generating a plurality of customer purchasing patterns from said customer database; comparing the collected user information with said plurality of customer purchasing patterns; correlating the collected user information with at least one of said plurality of customer purchasing patterns; and assigning the at least one of said plurality of customer purchasing patterns that correlate with the collected user information as at least one buyer attribute of said one or more buyer attributes.
Hwang, however, discloses a method comprising: accessing a customer database containing data pertaining to purchase characteristics of at least a thousand other customers; generating a plurality of customer purchasing patterns from said customer database; comparing the collected user information with said plurality of customer purchasing patterns; correlating the collected user information with at least one of said plurality of customer purchasing patterns; and assigning the at least one of said plurality of customer purchasing patterns that correlate with the collected user information as at least one buyer attribute of said one or more buyer attributes. (Paragraphs 53-55 and 63-64).

Response to Arguments
	The previous rejection under 35 USC 101 has been withdrawn in response to Applicant’s amendments.  Specifically, the invention now describes a method in which a micro-location device wirelessly communicates with a user’s mobile device and opens a virtual credit card on the mobile device, and then executes a wireless transaction with said virtual card.  Under Step 2A, Prong 2, this represents an additional element that imposes a more meaningful limit on the judicial exception, and applies the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.  See MPEP 2106.05(e).  For at least these reasons, the rejection under 101 is no longer appropriate.
	Applicant’s additional comments are directed to the rejections under 35 USC 103, which are rendered moot in view of the new grounds of rejection cited above.
Conclusion
  	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER BUSCH whose telephone number is (571)270-7953.  The examiner can normally be reached on M-F 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRISTOPHER C BUSCH/Examiner, Art Unit 3681               

/MICHAEL W SCHMUCKER/Primary Examiner, Art Unit 3681